Case 2:19-cv-13083-VAR-MJH ECF No. 1 filed 10/21/19          PageID.1     Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

    TRENT KELLY,

                 Plaintiff,

    vs.                                             Case No. 19-

    AGC FLAT GLASS NORTH AMERICA, INC.
    SHORT-TERM DISABILITY PLAN and/or
    THE LINCOLN NATIONAL LIFE
    INSURANCE COMPANY,

               Defendants.
    ________________________________/

    GREG LIEPSHUTZ (P37573)
    Attorney for Plaintiff
    LEVINE BENJAMIN, P.C.
    100 Galleria Officentre, Suite 411
    Southfield, Michigan 48034
    (248) 352-5700; Fax (248) 352-1312
    gliepshutz@levinebenjamin.com
     ________________________________/

                                 PLAINTIFF’S COMPLAINT

          NOW COMES Plaintiff, TRENT KELLY, by and through his attorneys,

    GREG M. LIEPSHUTZ and LEVINE BENJAMIN, P.C., and for his Complaint

    against Defendants, AGC FLAT GLASS NORTH AMERICA, INC. SHORT-TERM

    DISABILITY PLAN and/or THE LINCOLN NATIONAL LIFE INSURANCE

    COMPANY, states as follows:

          1.     At all times, relevant hereto, Plaintiff, TRENT KELLY, is a resident of

    the City of Attica, County of Lapeer and State of Michigan.

          2.     At all times, relevant hereto, Defendants, AGC FLAT GLASS

    NORTH AMERICA, INC. SHORT-TERM DISABILITY PLAN and/or THE LINCOLN
Case 2:19-cv-13083-VAR-MJH ECF No. 1 filed 10/21/19           PageID.2     Page 2 of 4



    NATIONAL LIFE INSURANCE COMPANY, is a foreign insurance corporation in

    good standing and continuously conducting business throughout the State of

    Michigan.

           3.     At all times, relevant hereto, Defendants, AGC FLAT GLASS

    NORTH AMERICA, INC. SHORT-TERM DISABILITY PLAN and/or THE LINCOLN

    NATIONAL LIFE INSURANCE COMPANY, was compensated for and provided

    Short-Term Disability coverage pursuant to the terms of a group employee benefits

    plan provided for the benefit of Plaintiff, TRENT KELLY, and other employees, by

    their employer.

           4.     The Short-Term Disability insurance policy issued by Defendants,

    AGC FLAT GLASS NORTH AMERICA, INC. SHORT-TERM DISABILITY PLAN

    and/or THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, is a group

    employee benefit plan covered by and within the meaning of the Employee

    Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

           5.     The terms of said Plan obligated Defendants, AGC FLAT GLASS

    NORTH AMERICA, INC. SHORT-TERM DISABILITY PLAN and/or THE LINCOLN

    NATIONAL LIFE INSURANCE COMPANY, to provide Plaintiff, TRENT KELLY,

    with Short-Term Disability Benefits, in the event that Plaintiff was rendered unable

    to work due to injury, disease or other medical condition.

           6.     That Plaintiff, TRENT KELLY, suffers from chronic neck and back

    pain. As a result, Plaintiff’s conditions have made it impossible for him to work.

           7.     Defendants, AGC FLAT GLASS NORTH AMERICA, INC. SHORT-

    TERM DISABILITY PLAN and/or THE LINCOLN NATIONAL LIFE INSURANCE

    COMPANY, has wrongfully denied Plaintiff disability benefits.
Case 2:19-cv-13083-VAR-MJH ECF No. 1 filed 10/21/19           PageID.3      Page 3 of 4



           8.     Defendant’s denial of benefits was arbitrary and capricious and was

    contrary to medical and other evidence that overwhelmingly supports Plaintiff’s

    claim of total and permanent disability. Defendant’s termination of Plaintiff’s

    benefits therefore amounts to a breach of the contract for insurance.

           9.     Plaintiff, TRENT KELLY, has exhausted all appeals and/or

    reconsideration processes provided by Defendants; nevertheless, Defendants

    refuses to resume payment of benefits rightfully due and owing to Plaintiff.

           10.    Plaintiff, TRENT KELLY, is a person empowered to bring a civil

    action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendants to comply with the

    Act and resume payment of Short-Term Disability benefits to Plaintiff.

           11.    29 U.S.C. § 1132(a)(1)(B) reads as follows:

                  (a)    Persons Empowered to Bring a Civil Action
                         A civil action may be brought –

                         (1)    by a participant or beneficiary –

                                (B)    to recover benefits due to him under the
                                terms of the plan, to enforce his rights under the
                                terms of the plan, or to clarify his rights to future
                                benefits under the terms of the plan[.]

           12.    As a result of Defendant’s wrongful termination of disability benefits,

    Plaintiff, TRENT KELLY, has sustained the following damages, including, but not

    limited to:

                  (a)    Loss of past, present and future income in the form of wage
                         loss compensation benefits;

           WHEREFORE, Plaintiff, TRENT KELLY, prays for Judgment in his favor

    and against the Defendants, AGC FLAT GLASS NORTH AMERICA, INC. SHORT-

    TERM DISABILITY PLAN and/or THE LINCOLN NATIONAL LIFE INSURANCE
Case 2:19-cv-13083-VAR-MJH ECF No. 1 filed 10/21/19      PageID.4   Page 4 of 4



    COMPANY, in whatever amount he is found to be entitled, in addition to costs,

    interest and attorney fees.




                                          Respectfully submitted,

                                          LEVINE BENJAMIN, P.C.


                                          /s/ GREG M. LIEPSHUTZ (P37573)
                                          Attorneys for Plaintiff
                                          100 Galleria Officentre, Suite 411
                                          Southfield, MI 48034
                                          (248) 352-5700/Fax (248) 352-1312
                                          gliepshutz@levinebenjamin.com
    Dated: October 21, 2019
